Citation Nr: 0406343	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 2003 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board in October 1967 denied the veteran's 
claim for service connection for a back disorder.  A decision 
of the Board in March 1993 found that new and material had 
not been received to reopen the claim.  The Board's 
March 1993 decision was affirmed by the United States Court 
of Appeals for Veterans Claims (Court) in May 1994.  In 
November 2002, and thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claim for 
service connection for a back disorder, and the current 
appeal ensued.

In his substantive appeal, received in June 2003, the veteran 
requested a hearing.  However, in a statement received in 
September 2003, the veteran stated that he wished for his 
case to be sent to the Board without a hearing.  He thereby 
withdrew his request for a hearing.  38 C.F.R. § 20.702(e) 
(2003).  

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA applies to the 
veteran's appeal.

The implementing regulations, specifically 38 C.F.R. 
§ 3.159(c), provide that VA's duty to assist claimants 
attempting to reopen a finally decided claim includes 
obtaining VA or other Federal records as well as private 
records properly identified as relevant by the claimant.  In 
this case, in January 2003 and April 2003 letters, the RO 
requested that the veteran submit evidence of medical 
treatment of a back disorder since his separation from active 
duty.  In May 2003, the veteran submitted a VA Form 21-4142, 
Authorization to Release Information on which he listed eight 
health care providers.  In a July 2003 letter, the RO 
requested that the veteran provide a separate VA Form 21-4142 
for each health care provider who had treated him for a back 
disorder.  Later that month, the veteran submitted several VA 
Forms 21-4142 to VA.  The record does not reflect that the RO 
requested the identified medical records.  Insofar as VA's 
duty to assist the veteran requires that VA attempt obtain 
the records identified by the veteran, which may be pertinent 
to his claim, this case will be remanded for that purpose.

A review of the claims file reveals that an injury to the 
veteran's back was documented in his service medical records, 
that the veteran reports a continuity of symptomatology over 
the years since his service injury, that the evidence 
previously considered includes a medical opinion tending to 
relate the veteran's back problems to service.  VA has not 
requested any opinion as to the likelihood that this combat 
veteran's post-service back disorder is etiologically related 
to his documented in-service injury.

The Board notes that the implementing regulation does not 
require VA to afford the claimant an examination prior to 
reopening a claim, see 38 C.F.R. § 3.159(c)(4)(iii), and that 
the VCAA itself provides that VA is not required to reopen a 
claim which has been disallowed except when new and material 
evidence is presented or secured as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).  However, the VCAA also 
provides that nothing in 38 U.S.C.A. § 5103A shall be 
construed as precluding VA from providing such assistance to 
a claimant in substantiating a claim as VA's Secretary 
considers appropriate.  See 38 U.S.C.A. § 5103A(g).  

Based on the facts of this case, the Board finds it 
appropriate to afford the veteran a VA examination by a 
physician who will be asked to provide an etiological opinion 
based on consideration of the facts of this case.  

Accordingly, this case is REMANDED for the following:

1. The RO should attempt to obtain 
records of treatment of the veteran by 
the health care providers listed by him 
on the VA Forms 21-4142 which he 
submitted in July 2003.  Any records 
obtained should be associated with the 
other evidence of record in the claims 
file.  

2.  The RO should then arrange for the 
veteran to undergo a VA examination by a 
physician with the appropriate expertise 
to identify the nature and etiology of 
back disability.  The examiner must 
review the veteran's service medical 
records as well as the post-service 
evidence in the claims file.  For each 
identified back disability the examiner 
should offer an opinion as  to whether it 
is more likely than not (a greater than 
50 percent probability), less likely than 
not (a less than 50 percent probability), 
or at least as likely as not (50 percent 
probability) that a currently diagnosed 
back disability is related to the back 
injury the veteran sustained in service.  
A rationale for all conclusions reached 
should be provided.

3.  The RO should otherwise review the 
claims file and ensure that all 
notification and development required 
under the VCAA and its implementing 
regulations has been accomplished, 
consistent with all governing legal 
authority.

4.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


